


EXHIBIT 10.13

                               SEVERANCE AGREEMENT

     AGREEMENT effective as of January 1, 2004 between Nalco Company (the
"Company") and Daniel M. Harker ("Executive").

     WHEREAS, Executive is currently a valued employee of the Company;

     WHEREAS, Executive has been offered the opportunity to enter into certain
equity and option agreements relating to the Company; and

     WHEREAS, the Company desires to promote the continued good performance of
Executive by offering this Severance Agreement; and

     WHEREAS, the parties desire to enter into this Agreement;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated.

     "BASE SALARY" means Executive's annual base salary immediately prior to the
Severance;

     "CAUSE" means (i) Executive's conviction of, plea of nolo contendere or
guilty to, or written admission of, the commission of a felony, (ii) any act by
Executive involving moral turpitude, fraud or misrepresentation with respect to
his duties for the Company, or (iii) gross negligence, willful misconduct, or an
unjustified refusal on the part of Executive to perform his duties as an
employee, officer or member of the Company.

     "CHANGE OF CONTROL" is an occurrence on which either (i) the Company
ceases, for any reason, to be a member of the same controlled group as Parent
within the meaning of Section 414(b) and (c) of the Code, except that a 50%
ownership test shall be applied in lieu of the 80% ownership test specified in
each of the foregoing Sections of the Code (the "PARENT CONTROLLED GROUP"), or
(ii) all or at least 80% of the assets of the Company and its majority owned (by
voting control) entities are sold to an entity outside the Parent Controlled
Group.

     "CODE" means the Internal Revenue Code of 1986, as amended.

     "COMPANY" means Nalco Company and any successor (whether direct or
indirect) to all or substantially all of the stock, assets or business of Nalco
Company.




     "EQUITY AGREEMENTS" means those Agreements executed simultaneously with
this Agreement pursuant to which Executive is purchasing certain Units and
restricted Units in Nalco LLC.

     "GAINS" means any gains which Executive receives on any Units which are the
subject of the Equity Agreement, as a result of a Company purchase of such Units
at the time Executive's employment with the Company terminates.

     "GOOD REASON" means the occurrence of any of the following events without
Executive's written consent, (i) a reduction by the Company in Executive's
annual base salary, or (ii) a material reduction by the Company in Executive's
duties and responsibilities, or the assignment to Executive of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with Executive immediately prior to the Change of
Control.

     "TARGET BONUS" means, with respect to any fiscal year of the Company, the
target annual bonus, assuming achievement of 100% of target, under the
applicable Company annual incentive plan, (currently known as the Management
Incentive Plan) for Executive for such year, but shall exclude any bonus payable
under the Long Term Cash Incentive Plan or its equivalent.

     "PARENT" means Nalco Holdings LLC.

     2. Term of Agreement. This Agreement shall be in effect from the date
hereof until December 31, 2008 (the "Term"); provided, however, that if a Change
in Control shall occur prior to December 31, 2008, the Term shall then continue
until the second anniversary of such Change of Control or December 31, 2008,
whichever is longer. Notwithstanding the foregoing, Executive's employment at
all times shall be deemed to be an employment at-will and Executive's employment
may be terminated at will by Executive or the Company.

     3. Severance.

          (a) Termination Without Cause by the Company; by Executive for Good
     Reason. If Executive's employment with the Company is terminated during the
     Term by the Company without Cause or by Executive for Good Reason, in lieu
     of any other severance benefits to which Executive would be entitled under
     either any other plan or program of the Company or an existing employment
     or severance agreement with the Company, Executive shall be entitled to the
     following benefits.

               (i) The Company shall pay Executive, within thirty days of the
          date of such termination of employment (the "DATE OF TERMINATION") in
          a lump sum payment A) accrued unpaid Base Salary through the Date of
          Termination, B) any prior year bonus earned but not paid, C) severance
          equal to one and one-half (1.5)




          times Base Salary and Target Bonus. The Company shall also pay a
          pro-rata portion of any Management Incentive Bonus for the year of
          termination based on the portion of the year elapsed through the date
          of termination, any such Management Incentive Bonus being paid in
          accordance with the Company's normal cycle for such payment. This lump
          sum shall be reduced by the amount of any Gains (but in no event less
          than zero), even if such Gains are to be paid by the Company after the
          date the payment is required hereunder.

               (ii) Except as otherwise indicated herein, Executive shall
          receive any other benefits they are otherwise eligible for under other
          plans or programs of the Company in accordance with their terms.
          Executive shall have the right to continue medical or dental benefits
          for a period equal to the severance pay period at the active employee
          rate. For clarity, the severance pay period shall equal the number of
          year(s) used to calculate the payment under Section 3(a)(i)(D).

               (iii) Other than the benefits set forth in this Section 3(a), the
          Company and its affiliates will have no further obligations hereunder
          with respect to Executive following the Date of Termination.

               (iv) Executive shall not be required to mitigate damages or the
          amount of any payment provided for under this Agreement by seeking
          other employment or otherwise, nor will any payments hereunder be
          subject to offset in respect of any claims which the Company may have
          against Executive, nor, shall the amount of any payment or benefit
          provided for in this Section 3 be reduced by any compensation earned
          as a result of Executive's employment with another employer.

          (b) Any Other Termination. If Executive's employment is terminated
     during the Term of this Agreement for any reason other than as set forth in
     Section 3(a), neither Executive nor his estate shall be entitled to any
     severance payments or insurance benefits under this Agreement.

          (c) Covenants and Release. As a condition precedent to payment under
     this Agreement or payment of severance or grant of any other benefit
     hereunder, Executive must comply with, and continue to comply with, the
     Covenants and Terms attached hereto as Exhibit A, and sign and deliver a
     release to the Company within one week after the termination of Executive's
     employment in a form substantially in the form of General Release, attached
     hereto as Exhibit B.

     4. Termination of Other Benefits and Agreements




          (a) The parties mutually terminate, and Executive hereby waives and
     releases any and all claims he or she has, either existing or to be earned
     in the future relating to, any existing agreement Executive has with the
     Company or any of its affiliates, relating to severance, change-in-control,
     supplemental retirement benefits, letter of credit or pension benefits
     other than those available through the standard Nalco pension plans.
     Further, the parties mutually terminate the following
     agreements:__________.

     5. Miscellaneous.

          (a) Governing Law. This Agreement shall be governed by and construed
     in accordance with the laws of Illinois without reference to the principles
     of conflict of laws.

          (b) Entire Agreement/Amendments. This Agreement contains the entire
     understanding of the parties with respect to the severance payable to
     Executive in the event of a termination of employment. There are no
     restrictions, agreements, promises, warranties, covenants or undertakings
     between the parties with respect to the subject matter herein other than
     those expressly set forth herein. This Agreement may not be altered,
     modified, or amended except by written instrument signed by the parties
     hereto.

          (c) No Waiver. The failure of a party to insist upon strict adherence
     to any term of this Agreement on any occasion shall not be considered a
     waiver of such party's rights or deprive such party of the right thereafter
     to insist upon strict adherence to that term or any other term of this
     Agreement.

          (d) Severability. If any one or more of the provisions of this
     Agreement shall be or become invalid, illegal or unenforceable in any
     respect, the validity, legality and enforceability of the remaining
     provisions of this Agreement shall not be affected thereby.

          (e) Assignment. This Agreement shall not be assignable by Executive
     and shall be assignable by the Company only with the consent of Executive;
     provided, however, that the Company shall require any successor to
     substantially all of the stock, assets or business of the Company to assume
     this Agreement.

          (f) Successors; Binding Agreement. This Agreement shall inure to the
     benefit of and be binding upon the personal or legal representatives,
     executors, administrators, successors, including successors to all or
     substantially all of the stock, business and/or assets of the Company,
     heirs, distributees, devisees and legatees of the parties.




          (g) Notice. For the purpose of this Agreement, notices and all other
     communications provided for in the Agreement shall be in writing and shall
     be deemed to have been duly given when delivered or mailed by United States
     certified mail, return receipt requested, postage prepaid, addressed to the
     respective addresses set forth on the execution page of this Agreement,
     provided that all notices to the Company shall be directed to the attention
     of the Board of Directors of the Company with a copy to the Secretary of
     the Company, or to such other address as either party may have furnished to
     the other in writing in accordance herewith, except that notice of change
     of address shall be effective only upon receipt.

          (h) Withholding Taxes. The Company may withhold from any amounts
     payable under this Agreement such U.S. federal, state and local taxes as
     may be required to be withheld pursuant to any applicable law or
     regulation.

          (i) Counterparts. This Agreement may be signed in counterparts, each
     of which shall be an original, with the same effect as if the signatures
     thereto and hereto were upon the same instrument.

          (k) Resignations. Executive agrees to immediately resign any positions
     held by him with the Company and its affiliates upon the termination of
     Executive's employment.



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                                              NALCO COMPANY


                                              By: /s/ Stephen N. Landsman
                                                  ------------------------------
                                                  Name:  Stephen N. Landsman
                                                  Title: Vice President, General
                                                         Counsel & Corporate
                                                         Secretary



Dated: June 30, 2004                          Executive
       -------------


                                              By: /s/  Daniel M. Harker
                                                  ------------------------------




